DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 0303/2022 has been entered. Applicant has amended claims 1-3, 6-1 and 14-16. Claims 1-3, 5-11, and 13-16 are currently pending in the instant application. Applicant has corrected the deficiencies in claim 14 and Examiner withdraws the claim objection.
Response to Arguments
Applicant’s arguments, see pages 25-26, filed 03/03/2021, with respect to claims 1-3 and 5-8 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-3 and 5-8 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-11, and 13-16 allowed.
The following is an examiner’s statement of reasons for allowance: 
Yang generally teaches receiving, from a first entity, a request for verifying a verifiable claim (VC) that comprises a digital signature; obtaining, based on the VC, a public key associated with a second entity; determining that the digital signature is created based on a private key associated with the public key; and verifying the VC based on the determination.
Patel generally teaches the generation and management of decentralized identifiers of an entity. A decentralized identifier of a particular entity is recorded. Then, upon determining that the particular entity is granting a permission to another entity, the permission is signed based on 
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166